MEMORANDUM DECISION                                                           FILED
                                                                         Feb 27 2017, 11:58 am
Pursuant to Ind. Appellate Rule 65(D),
                                                                              CLERK
this Memorandum Decision shall not be                                     Indiana Supreme Court
                                                                             Court of Appeals
regarded as precedent or cited before any                                      and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Steven E. Ripstra                                       Curtis T. Hill, Jr.
Ripstra Law Office                                      Attorney General of Indiana
Jasper, Indiana
                                                        Tyler G. Banks
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana




                                          IN THE
    COURT OF APPEALS OF INDIANA

Katie M. Wilson,                                        February 27, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        82A01-1607-CR-1714
        v.                                              Appeal from the Vanderburgh
                                                        Superior Court
State of Indiana,                                       The Honorable Sheila M.
Appellee-Plaintiff.                                     Corcoran, Magistrate
                                                        Trial Court Cause No.
                                                        82D03-1507-CM-3886



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 82A01-1607-CR-1714 | February 27, 2017          Page 1 of 4
                                       Statement of the Case
[1]   Katie M. Wilson appeals her conviction for theft, as a Class A misdemeanor,

      following a bench trial. Wilson presents a single issue for our review, namely,

      whether the State presented sufficient evidence to support her conviction. We

      affirm.


                                 Facts and Procedural History
[2]   On July 2, 2015, loss prevention officer Joshua Price was working at a Walmart

      store located in Evansville when he observed two women placing unpurchased

      merchandise into a brown bag. Price followed the women and observed them

      place additional unpurchased merchandise into the bag. Price then watched as

      the women left the store with the merchandise without paying for any of it.

      Price was “not able to get up there before they hit the parking lot to actually

      stop them,” so he called the Evansville Police Department “and informed them

      what [he] had observed.” Tr. at 11. Price “followed [the two women] to the

      vehicle that they got into,” which he described as a red Hyundai Sonata, and he

      gave dispatch the license plate number. Id. Price further described that he saw

      that vehicle being driven into a nearby Best Buy parking lot, but he then lost

      sight of the vehicle.


[3]   Evansville Police Department (“EPD”) Detective Tony Mayhew was in the

      area at the time and found the red Sonata with the license plate given by

      dispatch parked outside a department store located near Best Buy. Detective

      Mayhew saw two women get out of the car and enter Gordman’s department


      Court of Appeals of Indiana | Memorandum Decision 82A01-1607-CR-1714 | February 27, 2017   Page 2 of 4
      store, and he told two other EPD officers what he had observed. After those

      officers arrived at the scene, they approached the women, who identified

      themselves as Wilson and Ja’La Lyle. The officers contacted Price, who came

      to the scene and identified Wilson and Lyle as the shoplifters he had seen at

      Walmart. The officers placed Wilson and Lyle under arrest. Detective

      Mayhew observed items of clothing with price tags on them in the backseat of

      the Sonata. Detective Mayhew obtained a search warrant for the car and

      recovered several items that had been stolen from Walmart.


[4]   The State charged Wilson with theft, as a Class A misdemeanor. After a bench

      trial, the trial court found Wilson guilty as charged and entered judgment and

      sentence accordingly. This appeal ensued.


                                     Discussion and Decision
[5]   Wilson contends that the State failed to present sufficient evidence to support

      her conviction for theft. In our review of such claims, “we consider only the

      evidence and reasonable inferences most favorable to the conviction[,] neither

      reweighing evidence nor reassessing witness credibility.” Griffith v. State, 59

      N.E.3d 947, 958 (Ind. 2016). “We affirm the judgment unless no reasonable

      factfinder could find the defendant guilty.” Id.


[6]   To prove that Wilson committed Class A misdemeanor theft, the State was

      required to show that she knowingly or intentionally exerted unauthorized

      control over property of another person, with intent to deprive the other person

      of any part of its value or use. Ind. Code § 35-43-4-2(a) (2017). At trial, Price

      Court of Appeals of Indiana | Memorandum Decision 82A01-1607-CR-1714 | February 27, 2017   Page 3 of 4
      testified that he saw Wilson and Lyle place clothing items in a brown bag and

      leave the Walmart without paying for anything. After the EPD officers

      apprehended Wilson and Lyle, Price identified them as the women he had seen

      shoplift items from Walmart. And after Wilson’s arrest, Detective Mayhew

      found items stolen from Walmart in the backseat of the car in which Wilson

      and Lyle had been driving.


[7]   On appeal, Wilson maintains that the evidence is insufficient to support her

      conviction because “the brown bag/purse [that] Price [had] identified [as

      having been the receptacle for the stolen clothing items] was not recovered; the

      brown purse was carried by Lyle, not [Wilson]; and no video tape was

      preserved by Wal[mart].” Appellant’s Br. At 9. But those contentions amount

      to nothing more than a request that we reweigh the evidence, which we will not

      do. We hold that the State presented sufficient evidence to support Wilson’s

      theft conviction.


[8]   Affirmed.


      Bailey, J., and May, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 82A01-1607-CR-1714 | February 27, 2017   Page 4 of 4